DETAILED ACTION
This is the first Office action on the merits based on the 16/773,662 application filed on 01/27/2020 and applicant’s preliminary amendments filed 07/13/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s preliminary amendments filed 07/13/2020, claim 2 was cancelled and new claims 3-21 were added.  Claims 1 and 3-21, as filed on 07/13/2020, are currently pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 3-20, drawn to a method, classified in A63B71/0054.
II. Claim 21, drawn to a computer program product, classified in A63B2071/0081.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed in claim 1 can be practiced by hand.  Specifically, a human user is capable of practicing the following method steps by hand:
collecting a sensor data from a sensor monitoring a tension generating device of an exercise machine;

in the event the sensor data is not within a specification, entering an error stop mode for the tension generating device.
Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least one of the following reasons apply:
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes/subclasses and/or electronic resources; and/or employing different search strategies and/or search queries).
The prior art applicable to one invention would not likely be applicable to another invention.
Additional searching is required for reviewing the volume of results from key word text searches for limitations in the claims.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Obert Chu (Registration Number 52,744) on 02/02/2022, a provisional election was made with traverse to prosecute Invention I drawn to claims 1 and 3-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 21 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Claims 1 and 3-20, as filed on 07/13/2020, are considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/13/2020, 11/20/2020, 11/24/2020, 02/01/2021, 02/22/2021, 03/03/2021, 03/26/2021, 08/13/2021, 09/10/2021, 10/20/2021, and 11/04/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the following informality:
In line 3, “In the event the sensor data is not within a specification” should be --- In an event the sensor data is not within the specification ---.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The use of the terms NAUTILUS, BOWFLEX, THERABAND, and BLUETOOTH, which are trade names or marks used in commerce, have been noted in this application.  
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “in the event the sensor data is not within a specification” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- in an event the sensor data is not within the specification ---.
 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 16, the limitations “wherein: the error stop mode disables a main system power supply and/or relies on an auxiliary supply to keep a safety controller operational; and the safety controller is coupled to the tension generating device and the sensor” are recited in lines 1-4.  The limitations render the claim indefinite because under the condition that the error stop mode does not rely on an auxiliary supply to keep a safety controller operational (refer to applicant’s use of the term “and/or” in the claim, see above), the limitation “and the safety controller is coupled to the tension generating device and the sensor” is rendered inapplicable to the claim and a lack of antecedent basis is presented.  Applicant is suggested to amend the limitations to --- wherein: a safety controller is coupled to the tension generating device and the sensor; and the error stop mode disables a main system power supply and/or relies on an auxiliary supply to keep the safety controller operational ---.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are generic to (broader than) the claims in the reference application.  The species claimed in the reference application anticipates the generic claims of the instant application.  “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  See MPEP § 2131.02 I (A species will anticipate a claim to a genus).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (US 2012/0053014).
Regarding claim 1, Zhu discloses a method, comprising:
collecting a sensor data (“encoder 115 reads the current position of motor shaft 103 and sends this information to controller 117”; paragraph 0037) from a sensor (the encoder 115; Figure 1A; paragraphs 0036-0037) monitoring a tension generating device 
analyzing the sensor data (According to paragraph 0040: “The present embodiment also includes an emergency stop or force cutback feature that activates when the speed of motor shaft 103 is too fast.  Encoder 115 can feedback the current position of pulley 111, and based on this, controller 117 can calculate the speed of motor shaft 103.  If the speed is too fast, controller 117 can either lower the current, thus lowering the torque, or stop motor 101 immediately.”) to determine whether the sensor data is within a specification (the speed of the motor shaft being within a desired range; paragraph 0040); and
in the event the sensor data is not within a specification, entering an error stop mode for the tension generating device (According to paragraph 0040: “The present embodiment also includes an emergency stop or force cutback feature that activates when the speed of motor shaft 103 is too fast.  Encoder 115 can feedback the current position of pulley 111, and based on this, controller 117 can calculate the speed of motor shaft 103.  If the speed is too fast, controller 117 can either lower the current, thus lowering the torque, or stop motor 101 immediately.”).
Regarding claim 3, Zhu further discloses wherein the tension generating device includes a motor (the motor 101; Figure 1A) and wherein the sensor monitors at least one of the following: rotation of the motor and electrical current in a phase of the motor (According to paragraph 0037: “Controller 117 controls motor 101 using position feedback from encoder 115 to determine the current position of motor shaft 103.  Based on the current position of motor shaft 103, controller 117 adjusts a winding coil related to the position of motor shaft 103.”  Emphasis added.).
Regarding claim 4, Zhu further discloses wherein the sensor monitors acceleration of an exercise machine frame (the pulley 105; Figure 1A) (Encoder 115 can feedback the current position of pulley 105 (Figure 1A), and based on this, controller 117 can calculate the speed of motor shaft 103, as described in paragraph 0040.  Acceleration data is capable of being determined from monitoring the current position of pulley 105 and the calculated speed of the motor shaft 103.  For example, the handle 113 is coupled to the pulley 105 via the cable 111, as illustrated in Figure 1A.  According to paragraph 0039: “Based on the input of encoder 115, controller 117 can calculated the speed and acceleration of handle 113, and based on Newton second Law, the force required to make this change in velocity can be calculated.  This force is then factored into the force output by motor 101 to imitate the feeling of inertia.”).
Regarding claim 5, Zhu further discloses wherein:
the tension generating device includes a motor (the motor 101; Figure 1A); and
the sensor monitors at least one of the following: motor torque, motor speed, motor voltage, and motor acceleration (encoder 115 can feedback the current position of pulley 105 (Figure 1A), and based on this, controller 117 can calculate the speed of motor shaft 103; paragraph 0040).
Regarding claim 6, Zhu further discloses wherein:
a cable (the cable 111; Figure 1A) coupled to the tension generating device (According to paragraph 0036: “Cable 111 winds around pulley 105, and a handle 113 is provided to enable a user to more easily pull cable 111; however, handle 113 may be 
the sensor monitors at least one of the following: cable tension, cable speed, cable position, and cable acceleration (“[W]hen the user pulls cable 111, the movement is sensed by encoder 115 and fed back to a controller 117.  Controller 117 then commands motor shaft 105 to move to the proper position and motor 101 to adjust the current of an electromagnetic coil within motor 101 to maintain the proper torque.”; paragraph 0036).
Regarding claim 7, Zhu further discloses wherein the sensor monitors at least one of the following: a voltage associated with the exercise machine, an electrical current associated with the exercise machine (According to paragraph 0037: “Controller 117 controls motor 101 using position feedback from encoder 115 to determine the current position of motor shaft 103.  Based on the current position of motor shaft 103, controller 117 adjusts a winding coil current phase position to create a lag related to the position of motor shaft 103.”  Emphasis added.), and a temperature associated with the exercise machine.
Regarding claim 8, Zhu further discloses wherein:
the tension generating device includes a motor (the motor 101; Figure 1A); and
the specification is based at least on at least one of the following: electrical current on a lead of the motor; current consumed by the motor; torque being generated 
Regarding claim 9, Zhu further discloses wherein the specification is based at least in part on little or no acceleration of an exercise machine frame (lowering the current to the motor 103, thus lowering the torque, which lowers acceleration, speed, and position of the pulley 105 (Figure 1A); paragraph 0040).
Regarding claim 10, Zhu further discloses wherein the specification is based at least in part on at least one of the following: a safe range of system voltage; a safe range of system electrical current (According to paragraph 0040: “The present embodiment also includes an emergency stop or force cutback feature that activates when the speed of motor shaft 103 is too fast.  Encoder 115 can feedback the current position of pulley 111, and based on this, controller 117 can calculate the speed of motor shaft 103.  If the speed is too fast, controller 117 can either lower the current, thus lowering the torque, or stop motor 101 immediately.  This feature provides injury protection to the user by generally preventing the user from pulling or releasing handle 113 too fast, which may cause the user to pull a muscle.”); and a safe range of temperature.

Regarding claim 12, Zhu further discloses wherein:
a cable (the cable 111; Figure 1A) is coupled to the tension generating device (According to paragraph 0036: “Cable 111 winds around pulley 105, and a handle 113 is provided to enable a user to more easily pull cable 111; however, handle 113 may be omitted.  When the user pulls cable 111, pulley 105 and pulley shaft 109 rotate, which causes motor shaft 103 to rotate, thus transferring the linear motion of cable 111 into a rotary motion, and when motor 101 rotates, cable 111 is wound around or unwound from pulley 105, and thus translates the rotary motion of motor shaft 105 into the linear motion of cable 111.”); and
the physics model calculates a safe amount of torque (According to paragraph 0040: “The present embodiment also includes an emergency stop or force cutback feature that activates when the speed of motor shaft 103 is too fast.  Encoder 115 can feedback the current position of pulley 111, and based on this, controller 117 can calculate the speed of motor shaft 103.  If the speed is too fast, controller 117 can either 
Regarding claim 13, Zhu further discloses wherein:
a cable (the cable 111; Figure 1A) coupled to the tension generating device (According to paragraph 0036: “Cable 111 winds around pulley 105, and a handle 113 is provided to enable a user to more easily pull cable 111; however, handle 113 may be omitted.  When the user pulls cable 111, pulley 105 and pulley shaft 109 rotate, which causes motor shaft 103 to rotate, thus transferring the linear motion of cable 111 into a rotary motion, and when motor 101 rotates, cable 111 is wound around or unwound from pulley 105, and thus translates the rotary motion of motor shaft 105 into the linear motion of cable 111.”); and
the physics model determines the specification based at least in part on a cable speed and/or cable tension (The handle 113 is coupled to the cable 111, as illustrated in Figure 1A.  According to paragraph 0039: “Based on the input of encoder 115, controller 117 can calculated the speed and acceleration of handle 113, and based on Newton second Law, the force required to make this change in velocity can be calculated.  This force is then factored into the force output by motor 101 to imitate the feeling of inertia.”).
Regarding claim 14, Zhu further discloses wherein the error stop mode disables all power to the exercise machine (if the speed is too fast, controller 117 can stop motor 101 immediately; paragraph 0040).
Regarding claim 15, Zhu further discloses wherein:

the error stop mode disables all power to any device driving the cable (if the speed is too fast, controller 117 can stop motor 101 immediately; paragraph 0040).
Regarding claim 16, Zhu further discloses wherein:
the error stop mode disables a main system power supply (if the speed is too fast, controller 117 can stop motor 101 immediately; paragraph 0040) and/or relies on an auxiliary supply to keep a safety controller operational; and
the safety controller (the controller 117; Figure 1A; paragraphs 0036, 0037, and 0040) is coupled to the tension generating device and the sensor.
Regarding claim 17, Zhu further discloses wherein:
Application Serial No. 16/773,662Attorney Docket No. RIPTP007C13a cable (the cable 111; Figure 1A) is coupled to the tension generating device (According to paragraph 0036: “Cable 111 winds around pulley 105, and a handle 113 is provided to enable a user to more easily pull cable 111; however, handle 113 may be omitted.  When the user pulls cable 111, pulley 105 and pulley shaft 109 rotate, which causes motor shaft 103 to rotate, thus transferring the linear motion of cable 111 into a rotary motion, and when motor 101 rotates, cable 111 is wound around or unwound 
the error stop mode reduces tension on the cable (According to paragraph 0040: “The present embodiment also includes an emergency stop or force cutback feature that activates when the speed of motor shaft 103 is too fast.  Encoder 115 can feedback the current position of pulley 111, and based on this, controller 117 can calculate the speed of motor shaft 103.  If the speed is too fast, controller 117 can either lower the current, thus lowering the torque, or stop motor 101 immediately.”).
Regarding claim 18, Zhu further discloses wherein:
a cable (the cable 111; Figure 1A) is coupled to the tension generating device (According to paragraph 0036: “Cable 111 winds around pulley 105, and a handle 113 is provided to enable a user to more easily pull cable 111; however, handle 113 may be omitted.  When the user pulls cable 111, pulley 105 and pulley shaft 109 rotate, which causes motor shaft 103 to rotate, thus transferring the linear motion of cable 111 into a rotary motion, and when motor 101 rotates, cable 111 is wound around or unwound from pulley 105, and thus translates the rotary motion of motor shaft 105 into the linear motion of cable 111.”); and
the error stop mode reduces cable retraction speed (According to paragraph 0040: “The present embodiment also includes an emergency stop or force cutback feature that activates when the speed of motor shaft 103 is too fast.  Encoder 115 can feedback the current position of pulley 111, and based on this, controller 117 can calculate the speed of motor shaft 103.  If the speed is too fast, controller 117 can either lower the current, thus lowering the torque, or stop motor 101 immediately.”).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2012/0053014) in view of Bird (US 2014/0038777).
Regarding claim 20, Zhu discloses the invention as substantially claimed, see above, and further discloses wherein:
a cable (the cable 111; Figure 1A) is coupled to the tension generating device (According to paragraph 0036: “Cable 111 winds around pulley 105, and a handle 113 is provided to enable a user to more easily pull cable 111; however, handle 113 may be omitted.  When the user pulls cable 111, pulley 105 and pulley shaft 109 rotate, which causes motor shaft 103 to rotate, thus transferring the linear motion of cable 111 into a rotary motion, and when motor 101 rotates, cable 111 is wound around or unwound from pulley 105, and thus translates the rotary motion of motor shaft 105 into the linear motion of cable 111.”); and
the arm cable assist feature comprises using the cable providing tension for exercise to be routed (the cable 111 (Figure 1A) / the cable 711 (Figure 7; paragraph 0047) is routed through the small hole 702 (Figure 7; paragraph 0047)) to support an arm's weight (a weight of the handle 113 is supported by the two pairs of parallel rollers sitting perpendicular to each other (Figures 1A, 1B, and 7; paragraph 0047).
However, Zhu fails to disclose: using the cable providing tension for exercise to be routed to support the arm's weight when a translatable arm mount is unlocked.
Bird teaches an analogous method comprising using a cable (the cable 108; Figures 1 and 2; paragraph 0140) providing tension for exercise (Figures 1 and 2; paragraph 0140) to be routed (Figures 1 and 2; paragraphs 0140 and 0152) to support an arm's weight (a weight of the training interface 110; Figure 1; paragraphs 0140 and 0152) when a translatable arm mount (the adjustable bracket 148; Figure 1; paragraphs 0140 and 0152) is unlocked (when the adjustable bracket 148 is unlocked and is slidably engagable on the second vertical support member 128, the routing of the cable 108 is capable of supporting the weight of the training interface 110; Figures 1 and 2; paragraphs 0140 and 0152).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu’s invention such that the routing of the cable supports the arm's weight when a translatable arm mount is unlocked, as taught by Bird, in order to enable the user to easily access the arm at each of the various locations at which the translatable arm mount is capable of being positioned (Bird: Figure 1; paragraph 0152).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784